Title: Enclosure G: [Nathanael Greene to Robert Morris], 2 February 1783
From: Greene, Nathanael
To: Morris, Robert



Charleston, February 2d. 1783.
Sir,

Your letter of the 18th of September, by Mr. Hayward, with the Bills enclosed, I forgot to acknowledge in my last. He promises me the money very soon; Mr. Drayton also promises to pay me very shortly.

The clothier’s, quarter master’s and medical departments, together with the bills drawn for two months pay for the officers, give me no small uneasiness, for fear the amount should exceed your ability, and interfere with other engagements. I have contracted for every thing, upon as moderate a scale, as possible.
Even, since the enemy have been gone, we have been obliged to subsist ourselves with the point of the bayonet. All the State-agents quitted the business, the moment the enemy left Charleston. Our sufferings have been great, so much so, that the troops have taken meat out of the market, by force, in contempt of authority. This, you may well suppose, was no less alarming to the officers, than the citizens. Colo. Carrington has closed a contract with Mr. Banks, for the subsistence of the troops, at something less than eleven pence sterling per ration. This is the lowest, it could be had at. Not another man or set of men made an offer to enter into contract, but Mr. Banks. Colo. Carrington took great pains to reduce the contract as low as possible; but there being no competitors, and the army in a starving condition, Mr. Banks knew his advantages too well, not to avail himself of it; however, he rather wishes to be off, even on the terms agreed.
I have been to Georgia, to impress, upon the Legislature of that State, the necessity for their adopting the Impost-Act, and for levying a tax, both of which will, I am in hopes, be agreed to. Their poverty and distress are great, but they must do something. I shall impress the same matters on this State. I have told both, that unless they took measures for the support of the army here, they would be ordered to the northward; and also, that the army could not be kept together, a moment longer, than the officers were satisfied, that the States would take no measures to support the servants of Congress, in their engagements; and this, you may be assured, is a serious truth.
I will transmit you a list of all the Bills drawn on you, and wish you to communicate your sentiments and propects, freely and fully, and, be assured, I will aid the business of your department, as much as in my power; but I am not a little alarmed at the political state of affairs in the southern world.
As I did not know of the opportunity, until the express was ready to go, I cannot write you so fully as I intended.
I am, with great respect,   Your most obedt. Hble Servant

Nathaniel Greene.
The Honble. Robert Morris Esqr.


I certify, that the foregoing is a true Copy, compared with the Original remaining on file in this Office.

Treasury Department. November 30th 1791.

